

115 HRES 520 IH: Expressing solidarity with, and pledging support and assistance to, victims of Hurricane Harvey, commending the first responders and civilian volunteers who saved lives threatened by Hurricane Harvey, and for other purposes.
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 520IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Ms. Jackson Lee (for herself, Mr. Gene Green of Texas, Mr. Veasey, Mr. Vela, Mr. Gonzalez of Texas, Mr. Castro of Texas, Mr. Al Green of Texas, Mr. O'Rourke, Ms. McCollum, Ms. Lee, Mr. Pallone, Mr. Meeks, Ms. Moore, Mr. Ellison, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Cicilline, Mr. Hastings, Mr. Danny K. Davis of Illinois, Mrs. Lawrence, Ms. Eddie Bernice Johnson of Texas, and Mr. Raskin) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing solidarity with, and pledging support and assistance to, victims of Hurricane Harvey,
			 commending the first responders and civilian volunteers who saved lives
			 threatened by Hurricane Harvey, and for other purposes.
	
 Whereas Hurricane Harvey made landfall as a Category 4 hurricane near the Texas Gulf Coast late on August 25, 2017;
 Whereas it is very unlikely that there will be another tropical storm or hurricane named Harvey due to the extreme damage and devastation caused by Hurricane Harvey along the Gulf Coast; Whereas Hurricane Harvey dumped 21 trillion gallons of water on the State of Texas in a 4-day period, including 11 trillion gallons of water on Harris County, Texas, alone;
 Whereas 70 percent of Harris County was covered by at least 1.5 feet of water following Hurricane Harvey, flooding an estimated 136,000 structures;
 Whereas, as a result of Hurricane Harvey, relentless rain inundated homes, decimated roadways, and turned neighborhoods into unrecognizable lakes;
 Whereas, as of August 31, 2017, record flooding was observed as a result of Hurricane Harvey at a total of 19 river gauges of the National Weather Service;
 Whereas the flooding resulting from Hurricane Harvey is one of the worst disasters in United States history, causing economic and property damage in excess of $100 billion;
 Whereas the volume of water generated by Hurricane Harvey could fill the Astrodome more than 24,000 times and power Niagara Falls for 15 days;
 Whereas Hurricane Harvey claimed at least 60 lives, and caused 44 deaths in Houston, Texas, alone, including veteran police officer Sergeant Steve Perez, 60, who worked for 34 years with the Houston Police Department, the Saldivar family of 6 who perished while evacuating their home when their van plunged into Greens Bayou, and Alonso Guillen, a DREAMER who was born in Mexico but died in Houston when his boat capsized while rescuing survivors of Hurricane Harvey flooding;
 Whereas neither Houston nor any city in the Nation has ever experienced flooding of the magnitude caused by Hurricane Harvey;
 Whereas, during Hurricane Harvey, valiant emergency responders have been overextended and civilian volunteers have become a critical source of assistance in saving lives;
 Whereas, as a result of Hurricane Harvey, authorities were forced to close major freeways, airports, and schools;
 Whereas the industrial corridor that runs from the upper Texas Coast to south of Houston pumps more than $178.5 billion into the Texas economy and creates more than 1 million jobs in Texas, according to a 2012 study; and
 Whereas the people of the United States are united in their resolve to rebuild and restore the American homeland destroyed by Hurricane Harvey: Now, therefore, be it
	
 That the House of Representatives— (1)expresses condolences to those suffering as a result of the devastating death toll and tragic destruction brought by Hurricane Harvey;
 (2)expresses deep appreciation to the first responders and civilian volunteers and organizations that performed heroically during and after Hurricane Harvey in assisting persons in need; and
 (3)expresses solidarity with the persons affected by Hurricane Harvey and commits support and assistance in their efforts to rebuild their communities.
			